Citation Nr: 0206928	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  01-04 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1975 to August 
1976.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
psychiatric disorder.  The veteran testified at a Board 
videoconference hearing in March 2002.  

The present Board decision addresses whether the claim for 
service connection for a psychiatric disorder has been 
reopened by new and material evidence.  Having found the 
claim is reopened; the Board will undertake additional 
development on the merits of that claim, pursuant to 
authority granted by 67 Fed.Reg. 3,099, 3,104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed.Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903)).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing, on a de novo basis, the merits of the 
reopened claim for service connection for a psychiatric 
disorder.  


FINDINGS OF FACT

The RO denied a claim for service connection for a 
psychiatric disorder in August 1977, and the veteran did not 
appeal.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  





CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for service connection for a psychiatric disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1975 to August 1976.  On a medical history form at the time 
of his October 1975 enlistment examination, he checked, and 
then crossed out, that he suffered from depression or 
excessive worry.  On the objective October 1975 enlistment 
examination, there was a notation that the veteran's 
psychiatric evaluation was normal.  A March 1976 report noted 
that he was referred to the mental hygiene consultation 
service for psychiatric clearance.  It was noted that a 
direct examination and review of his past history revealed no 
indication of a psychiatric disorder and that there also was 
no indication of a psychosis or severe neurosis.  The 
examiner did note, however, that the veteran was anxious and 
depressed.  There was also a reference to a past suicide 
attempt.  The examiner further stated that in view of the 
veteran's ability to become depressed, successful retention 
was highly unlikely.  On a medical history form at the time 
of the August 1976 separation examination, the veteran 
checked that he did not suffer from depression or excessive 
worry or from nervous trouble of any sort.  He also stated 
that he was in good health.  The objective August 1976 
separation examination report included a notation that his 
psychiatric evaluation was normal.  

A September 1976 hospital report from the Clinton Valley 
Center noted that the veteran was admitted on a medical 
certification pursuant to a petition filed by a police 
officer.  It was noted that the veteran was arrested for 
drunk and disorderly behavior and that he had threatened to 
commit suicide while he was in jail.  The report indicated 
that on admission, the veteran was found to be somewhat 
confused, agitated, depressed, and impulsive by the examining 
physician.  The report also noted that there was no evidence 
of a thought disorder or looseness of associations.  The 
veteran's affect was reported to be appropriate with some 
mild depression.  There were no suicidal ideations.  The 
final diagnosis was episodic excessive drinking.  

The veteran underwent a VA psychiatric examination in July 
1977.  He reported that in the past, he had experienced 
difficulties in finding a job and had been depressed.  He 
indicated that he presently did not have any anxiety or 
depression.  He noted that he had been seeing a psychologist 
once a month for the previous five months and that he had 
been depressed in the past.  The veteran also reported that 
he was hospitalized at the Pontiac General Hospital for about 
three weeks in January 1977 following a suicidal attempt when 
he shot himself in the mouth while he was drunk.  The 
examiner noted that the veteran was casually dressed, that 
his personal habits were fairly neat, and that he was 
cheerful.  The examiner indicated that the veteran was lucid, 
productive, and spontaneous and that he did not show any 
depressive ideations or suicidal ideations.  He also did not 
show any thought disorder.  The diagnosis was depressive 
neurosis in good remission.  The examiner remarked that the 
veteran's prognosis was fair and that he should continue 
seeing his psychologist for therapy and to get periodic 
evaluations.  

In August 1977, the RO denied service connection for a 
psychiatric disorder.  It was noted that the veteran's 
service medical records were entirely negative for a nervous 
condition except for a mental evaluation done as a normal 
procedure in connection with an administrative discharge.  It 
was reported that the examiner, at that time, noted that the 
veteran was anxious and depressed, but did not diagnose a 
neurosis and denied the presence of a psychosis.  It was also 
indicated that a recent VA examination related a diagnosis of 
depressive neurosis in good remission.  The veteran did not 
appeal.  

A June 1994 private treatment report from Directions for 
Mental Health, Inc., noted that the veteran's presenting 
problems included depression, unresolved family matters and 
untreated attention-deficit hyperactivity disorder.  It was 
noted that he had been in and out of mental hospitals for 
depression and that he had started medication for depression 
three years earlier.  

VA and private treatment records dated from 1994 to 1996 show 
that the veteran was treated for several disorders.  A 
September 1995 consultation report noted that he had a 
history of chronic depression for thirty-seven years and that 
his present episode of depression had lasted for five years.  
The veteran complained of depression for all of his life.  
The impression was chronic depression.  

In January 1997, the veteran claimed service connection for a 
psychiatric disorder secondary to his service-connected 
postoperative residuals of a fasciotomy for anterior 
compartment syndrome of the right leg.  He reported that 
after injuring his right leg in service and being discharged 
from the army, he developed severe depression.  He stated 
that he tried to commit suicide in 1977 by shooting himself 
in the head.  

Private treatment records from 1997 reflect that the veteran 
received treatment for a psychiatric disorder.  A March 1997 
psychiatric evaluation report from Directions for Mental 
Health, Inc., noted that he reported a lifelong history of 
depression which never went away completely.  The diagnoses 
included major depression, recurrent, with full interepisode 
recovery; alcohol dependence in full remission; opioid 
dependence in full remission; cocaine dependence in full 
remission; and cannabinoid dependence in full remission.  A 
March 1997 psychiatric diagnostic interview examination 
report related a similar impression as did an April 1997 
psychiatric diagnostic interview examination.  

The veteran underwent a VA psychiatric examination in May 
1997.  He reported that while in service he injured his right 
leg during jumping training.  He stated that he was very 
depressed when such injury occurred as his life in the 
service was most important to him.  He noted that about a 
month after service separation, he was very upset about not 
being able to find a job and he tried to commit suicide with 
a 22-caliber revolver.  He indicated that since that time 
there had been about four or five other different occasions 
when he had tried to commit suicide and had been 
hospitalized.  The veteran reported that he had been seen by 
many psychiatrists and that he had been hospitalized in a 
private hospital in Pontiac, Michigan and also in Atlanta, 
Georgia.  

The examiner reported that the veteran gave the impression of 
a very sad, despondent type of individual who talked in a 
very slow voice with no particular changes in his expression 
during the entire conversation.  It was noted that he had a 
sad facial expression with very little activity during the 
evaluation.  The examiner stated that the veteran sometimes 
had difficulty expressing himself in a clear manner and that 
he seemed to be somewhat confused.  The examiner indicated 
that the veteran's mood was depressed and that his affect was 
flat.  The examiner reported that the contents of the 
veteran's thoughts indicated the presence of symptoms of 
depression which had been going on for many, many years and 
were apparently precipitated by his failure to stay in the 
service, aggravated later on by his difficulty keeping jobs, 
etc., because of his physical disabilities and aggravated, 
also, by his inability to get over such thoughts about 
himself and his life in general.  It was noted that the 
veteran's cognitive function seemed to show some deficits 
which appeared to be more directly involved with his 
depressive feelings than with any kind of organic changes.  
The examiner remarked that the veteran had superficial 
insight into his problems and that his judgment was 
considered adequate.  The diagnoses were major depression, 
recurring episodes and dysthymia, chronic, secondary to his 
physical condition.  

Private treatment records from 1997 refer to continued 
treatment for a psychiatric disorder.  A June 1997 
psychiatric diagnostic interview examination report from 
Directions for Mental Health, Inc., relates diagnoses of 
major depression, recurrent, severe, without psychotic 
features; alcohol dependence in full remission; cocaine 
dependence in full remission; and cannabinoid dependence in 
full remission.  July 1997, August 1997, September 1997, and 
October 1997 psychiatric diagnostic interview examination 
reports related similar diagnoses.  

In November 1997, the RO denied service connection for a 
psychiatric disorder secondary to the veteran's service-
connected postoperative residuals of a fasciotomy for 
anterior compartment syndrome of the right leg.  It was noted 
that the evidence received in connection with the claim 
failed to establish any direct relationship between the 
veteran's depressive neurosis and his service-connected right 
leg disorder.  

In a December 1997 statement, the veteran apparently 
disagreed with the above decision.  At a February 1998 Board 
hearing on an unrelated matter, he said that pain of his 
right leg had caused his depression to worsen.  He stated 
that he felt his depression really started when he injured 
his leg in service and was told that he could not perform in 
the service.  The veteran reported that he tried to commit 
suicide about five or six months after he separated from 
service and that he was treated at a hospital in Pontiac, 
Michigan.  He stated that he was not treated for any 
psychiatric problems during service.  The veteran said that 
his diagnosis was major depression.  

Private treatment records dated from 1997 to 1999, including 
those from Directions for Mental Health, Inc., note treatment 
for major depression.  

In August 1999, the veteran a request to reopen his claim for 
service connection for a psychiatric disorder.  

In a September 1999 statement, the veteran reported that he 
shot himself in 1976 or 1977 after he left the army due to 
his depression.  He indicated that he had lived as a vagrant 
and had spent most of his life in jails and then prison.  He 
also reported that he had received treatment in several 
locations which he named.  

At a March 2002 Board hearing on the issue on appeal, the 
veteran testified that he was currently receiving VA 
treatment for his psychiatric disorder.  He indicated that he 
was seeing an individual counselor once a month.  The veteran 
stated that he was taking medication for his anxiety.  He 
reported that he could not remember the doctor who told him 
that his nervous problems were due to his service-connected 
right leg disorder.  The veteran stated that he felt that his 
leg pain enhanced his depression.  

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to reopen his previously denied claim for 
service connection for a psychiatric disorder.  As to the 
limited issue of whether new and material evidence has been 
submitted to reopen the claim, no additional development of 
evidence is indicated.  As to this limited issue, the notice 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, and the related VA regulation, have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105.

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The Board notes that the definition of "new and material 
evidence" was recently changed, but the latest definition 
only applies to applications to reopen a finally decided 
claim received by the VA on or after August 29, 2001; thus 
this recent change does not apply to the instant case.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.156(a)).]  

The veteran did not appeal the August 1977 RO decision which 
denied service connection for a psychiatric disorder, and 
that decision became final.  The evidence considered at the 
time of the August 1977 RO decision included service medical 
records from his October 1975 to August 1976 active duty, and 
these include some references to depression and anxiety.  A 
post-service September 1976 report from Clinton Valley 
Center, shortly after separation from service, also refers to 
some depression, although the final diagnosis was episodic 
excessive drinking.  A July 1977 VA psychiatric examination, 
within a year after the veteran's separation from service, 
noted depressive neurosis in good remission.  

The evidence received since the August 1977 RO decision 
includes post-service VA and private treatment reports 
indicating major depression and dysthymia.  A May 1997 VA 
psychiatric examination at least raises some questions as to 
whether the veteran's current depression may be associated 
with his service or a service-connected right leg condition.  
Further, at the March 2002 Board hearing, the veteran said 
that a physician had told him that his depression was due to 
his service-connected right leg disorder, but that he could 
not remember the physician's name.  

The Board observes that evidence received since the August 
1977 RO decision includes some evidence which is new, since 
it is not cumulative or redundant, and some of such new 
evidence is also material, since it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The Board finds that new and material evidence 
has been submitted since the August 1977 RO decision, and 
thus the claim for service connection for a psychiatric 
disorder is reopened.  

This does not mean service connection for a psychiatric 
disorder is granted.  Rather, as noted in the introduction, 
additional development will be undertaken before the issue of 
service connection for a psychiatric disorder is addressed on 
a de novo basis.  


ORDER

The application to reopen the claim for service connection 
for a psychiatric disorder is granted.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

